COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of H. M.O.L., a Child
                            In the Interest of K.X.J.L., a Child

Appellate case number:      01-17-00775-CV
                            01-17-00776-CV

Trial court case number:    2014-01564J
                            2013-06554J

Trial court:                313th District Court of Harris County

       These appeals involve parental-termination cases. Appellants, G.R.R. and K.X.J.L.
aka K.L., Sr., filed their briefs on January 8, 2018. The brief of appellee, Department of
Family & Protective Service (“DFPS”), was due to be filed by January 29, 2018. On
February 9, 2018, DFPS filed an unopposed motion for an extension of time to March 12,
2018 to file its brief. We grant the motion in part. DFPS’s brief is due to be filed in
these appeals no later than Monday, March 5, 2018. No further extensions will be
granted. See TEX. R. APP. P. 28.4(a), 38.6(b), (c).
       Because these appeals involve parental-termination cases, this Court is required to
bring the appeals to final disposition within 180 days of October 9, 2017, the date the first
notice of appeal was filed in each appeal, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon Supp.
2017).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: February 13, 2018